Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-15 are present in this application. Claims 1-15 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 07/01/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 07/01/21 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 07/01/21 and 11/03/22 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 	Claims 1-11 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a “system" in the preamble to these claims without reciting any hardware element in the bodies of these claims; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 1-11 are directed to non-statutory subject matter as computer programs, per se.  Examiner suggests adding a recitation of a processor or memory. 

Claim Rejections 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.


8. 	Claims 1, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talius et al. (US 2011/0179008 A1) in view of Baeumges et al. (US 2013/0166556 A1).

 	Regarding claim 1, Talius teaches a system comprising: 
 	a first computing device able to communicate with a plurality of metadata nodes, (See Talius paragraph [0048], The computer 502 can operate in a networked environment (e.g., IP-based) using logical connections via a wired/wireless communications subsystem…peer devices or other common network nodes), each metadata node maintaining a portion of a metadata database based on partitioning of the metadata database, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases), to distribute the metadata database across the plurality of metadata nodes, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases), the first computing device being configured by executable instructions to perform operations comprising, (See Talius paragraph [0037], computer-executable instructions that can run on one or more computers): 
 	receiving, by the first computing device, from a second computing device, (See Talius paragraph [0043], the components and entities of the system 100 of FIG. 1, the components and entities of the system), partition mapping information indicating partitions of the metadata database, (See Talius paragraph [0022], The logical databases (units) are achieved by horizontally scoping (e.g., partitioning) the relational engine metadata 104 by prefixing the keys of such tables with a scope_id column (as described above), which is the leading key (a partition key);
 	determining, by the first computing device, to perform a database operation with respect to the metadata database for first metadata, (See Talius paragraph [0022], The logical databases (units) are achieved by horizontally scoping (e.g., partitioning) the relational engine metadata 104 by prefixing the keys of such tables with a scope_id column (as described above), which is the leading key (a partition key); wherein the first metadata is associated with key information, (See Talius paragraph [0026], the metadata tables for the relational engine metadata 104. Since a column (of the columns 204) is the leading column of the single key); 
 	Talius does not explicitly disclose accessing, by the first computing device, the partition mapping information to determine a first metadata node of the plurality of metadata nodes, indicated to maintain a partition of the metadata database corresponding to the key information, and sending, by the first computing device, to the first metadata node, based on the partition mapping information, a request for performing the database operation for the first metadata.	
 	However, Baeumges teaches accessing, by the first computing device, the partition mapping information to determine a first metadata node of the plurality of metadata nodes, (See Baeumges paragraph [0008], The partitioning information and the mapping information can optionally be accessed from at least one of a local storage accessible to the recipient node and a metadata repository accessible to each of the plurality of processing nodes) indicated to maintain a partition of the metadata database corresponding to the key information, (See Baeumges paragraph [0030], the partitioning rules at the first and/or the second or additional partitioning levels. As in FIG. 2, a metadata repository 204 or other passive resource storing metadata or other mapping data); and sending, by the first computing device, to the first metadata node, based on the partition mapping information, (See Baeumges paragraph [0025], A metadata repository 204 or other passive resource storing metadata or other mapping data, rules, attributes, the partitioning specification or criteria, etc. can be accessible to one or more of the client 104 and the plurality of nodes 106), a request for performing the database operation for the first metadata, (See Baeumges paragraph [0028], The mapping information can include metadata or other mapping data, rules, attributes, etc., which can also optionally be stored either at each individual node or in a metadata repository. At 306, the recipient node redirects the data request to the target node so that the target node can act on the target data partition in response to the data request).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify accessing, by the first computing device, the partition mapping information to determine a first metadata node of the plurality of metadata nodes, indicated to maintain a partition of the metadata database corresponding to the key information, and sending, by the first computing device, to the first metadata node, based on the partition mapping information, a request for performing the database operation for the first metadata of Baeumges in order to distribute storage and/or processing loads among multiple data partitions and/or servers or server processes according to a pre-set rotation among the available partitions or servers or server processes. (See Baeumges paragraph [0006]).

 	Regarding claim 12, Talius teaches a method comprising: 
 	receiving, by a first computing device, from a second computing device, (See Talius paragraph [0043], the components and entities of the system 100 of FIG. 1, the components and entities of the system), partition mapping information indicating partitions of a metadata database, (See Talius paragraph [0022], The logical databases (units) are achieved by horizontally scoping (e.g., partitioning) the relational engine metadata 104 by prefixing the keys of such tables with a scope_id column (as described above), which is the leading key (a partition key);
wherein the first computing device is able to communicate with a plurality of metadata nodes, (See Talius paragraph [0048], The computer 502 can operate in a networked environment (e.g., IP-based) using logical connections via a wired/wireless communications subsystem…peer devices or other common network nodes), each metadata node maintaining a portion of a metadata database based on partitioning of the metadata database, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases), to distribute the metadata database across the plurality of metadata nodes, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases); 
 	determining, by the first computing device, to send a request to the metadata database based at least on key information, (See Talius paragraph [0022], The logical databases (units) are achieved by horizontally scoping (e.g., partitioning) the relational engine metadata 104 by prefixing the keys of such tables with a scope_id column (as described above), which is the leading key (a partition key); 
 	Talius does not explicitly disclose determining, by the first computing device, based on the partition mapping information, a first metadata node of the plurality of metadata nodes, indicated to maintain a partition of the metadata database corresponding to the key information, and sending, by the first computing device, to the first metadata node, based on the partition mapping information, a request to perform a database operation.
	However, Baeumges teaches determining, by the first computing device, based on the partition mapping information, a first metadata node of the plurality of metadata nodes, (See Baeumges paragraph [0008], The partitioning information and the mapping information can optionally be accessed from at least one of a local storage accessible to the recipient node and a metadata repository accessible to each of the plurality of processing nodes), indicated to maintain a partition of the metadata database corresponding to the key information, (See Baeumges paragraph [0030], the partitioning rules at the first and/or the second or additional partitioning levels. As in FIG. 2, a metadata repository 204 or other passive resource storing metadata or other mapping data); and sending, by the first computing device, to the first metadata node, based on the partition mapping information, (See Baeumges paragraph [0025], A metadata repository 204 or other passive resource storing metadata or other mapping data, rules, attributes, the partitioning specification or criteria, etc. can be accessible to one or more of the client 104 and the plurality of nodes 106), a request to perform a database operation, (See Baeumges paragraph [0028], The mapping information can include metadata or other mapping data, rules, attributes, etc., which can also optionally be stored either at each individual node or in a metadata repository. At 306, the recipient node redirects the data request to the target node so that the target node can act on the target data partition in response to the data request).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify determining, by the first computing device, based on the partition mapping information, a first metadata node of the plurality of metadata nodes, indicated to maintain a partition of the metadata database corresponding to the key information, and sending, by the first computing device, to the first metadata node, based on the partition mapping information, a request to perform a database operation of Baeumges in order to distribute storage and/or processing loads among multiple data partitions and/or servers or server processes according to a pre-set rotation among the available partitions or servers or server processes. (See Baeumges paragraph [0006]).
	
 	Regarding claim 14,  One or more non-transitory computer-readable media storing instructions that, (See Talius paragraph [0045], The storage subsystem(s) 514 and memory subsystems (506 and 518) serve as computer readable media for volatile and non-volatile storage of data, data structures, computer-executable instructions), when executed by one or more processors, (See Talius paragraph [0036], a processor, an object, an executable, module, a thread of execution, and/or a program), configure the one or more processors, (See Talius paragraph [0036], a processor) to perform operations comprising, (o See Talius paragraph [0044], perating systems or combinations of operating systems): 
 	receiving, by a first computing device, from a second computing device, (See Talius paragraph [0043], the components and entities of the system 100 of FIG. 1, the components and entities of the system),, partition mapping information indicating partitions of a metadata database, (See Talius paragraph [0022], The logical databases (units) are achieved by horizontally scoping (e.g., partitioning) the relational engine metadata 104 by prefixing the keys of such tables with a scope_id column (as described above), which is the leading key (a partition key);
wherein the first computing device is able to communicate with a plurality of metadata nodes, (See Talius paragraph [0048], The computer 502 can operate in a networked environment (e.g., IP-based) using logical connections via a wired/wireless communications subsystem…peer devices or other common network nodes), each metadata node maintaining a portion of a metadata database based on partitioning of the metadata database, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases), to distribute the metadata database across the plurality of metadata nodes, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases); 
 	determining, by the first computing device, to send a request to the metadata database based at least on key information, (See Talius paragraph [0026], the metadata tables for the relational engine metadata 104. Since a column (of the columns 204) is the leading column of the single key);
Talius does not explicitly disclose determining, by the first computing device, based on the partition mapping information, a first metadata node of the plurality of metadata nodes indicated to maintain a partition of the metadata database corresponding to the key information; and sending, by the first computing device, to the first metadata node, based on the partition mapping information, a request to perform a database operation.
 	However, Baeumges teaches determining, by the first computing device, based on the partition mapping information, a first metadata node, (See Baeumges paragraph [0008], The partitioning information and the mapping information can optionally be accessed from at least one of a local storage accessible to the recipient node and a metadata repository accessible to each of the plurality of processing nodes) indicated to maintain a partition of the metadata database corresponding to the key information, (See Baeumges paragraph [0030], the partitioning rules at the first and/or the second or additional partitioning levels. As in FIG. 2, a metadata repository 204 or other passive resource storing metadata or other mapping data); and sending, by the first computing device, to the first metadata node, based on the partition mapping information, (See Baeumges paragraph [0025], A metadata repository 204 or other passive resource storing metadata or other mapping data, rules, attributes, the partitioning specification or criteria, etc. can be accessible to one or more of the client 104 and the plurality of nodes 106), a request to perform a database operation, (See Baeumges paragraph [0028], The mapping information can include metadata or other mapping data, rules, attributes, etc., which can also optionally be stored either at each individual node or in a metadata repository. At 306, the recipient node redirects the data request to the target node so that the target node can act on the target data partition in response to the data request).
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify determining, by the first computing device, based on the partition mapping information, a first metadata node of the plurality of metadata nodes indicated to maintain a partition of the metadata database corresponding to the key information; and sending, by the first computing device, to the first metadata node, based on the partition mapping information, a request to perform a database operation of Baeumges in order to distribute storage and/or processing loads among multiple data partitions and/or servers or server processes according to a pre-set rotation among the available partitions or servers or server processes. (See Baeumges paragraph [0006]).

9. 	Claims 2-4, 8, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Talius et al. (US 2011/0179008 A1) in view of Baeumges et al. (US 2013/0166556 A1) and further in view of Magerramov et al. (US Patent No. 10, 545, 667 B1).

 	Regarding claim 2, Talius teaches the system of claim 1, as described above. 
	Talius together with Baeumges does not explicitly disclose the operation of receiving the partition mapping information further comprising, sending to the second computing device a request for the partition mapping information, receiving the partition mapping information from the second computing device in response to the request, and storing the received partition mapping information, on a computer-readable media of the first computing device.
 	However, Magerramov teaches the operation of receiving the partition mapping information further comprising, (See Magerramov Col. 11 lines 49-51, receiving the access request, a partition host to send the access request may be identified according to mapping information): sending to the second computing device a request for the partition mapping information, (See Magerramov Col. 11 lines 49-51, send the access request may be identified according to mapping information): receiving the partition mapping information from the second computing device in response to the request, (See Magerramov Col. 11 lines 49-51, receiving the access request, a partition host to send the access request may be identified according to mapping information); and storing the received partition mapping information, (See Magerramov Col. 12 lines 24-28, received at the request router…then the mapping information at the request router…stores the requested portion of data), on a computer-readable media of the first computing device, (See Magerramov Col. 14 lines 25-27, computer-readable storage medium having stored thereon instructions, which may be used to program a computer system).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify the operation of receiving the partition mapping information further comprising, sending to the second computing device a request for the partition mapping information, receiving the partition mapping information from the second computing device in response to the request, and storing the received partition mapping information, on a computer-readable media of the first computing device of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

 	Regarding claim 3, Talius teaches the system of claim 2, as described above 3. 
 	Talius together with Baeumges does not explicitly disclose further comprising: registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device, in response to a change of the partition mapping information at the second computing device,; receiving, at the first computing device, the update to the partition mapping information; and updating, by the first computing device, the partition mapping information stored on the computer-readable media of the first computing device based on the received update.
 	However, Magerramov teaches further comprising: registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device, (See Magerramov Col. 11 lines 35-37, the data for updated mapping information. Mapping information may also be updated according to previously received new location responses), in response to a change of the partition mapping information at the second computing device, (See Magerramov Col. 11 lines 49-56, In response to receiving the access request…query the partition hosts identified as maintaining the data for updated mapping information); receiving, at the first computing device, the update to the partition mapping information; (See Magerramov Col. 11 lines 35-37, the data for updated mapping information. Mapping information may also be updated according to previously received new location responses), and updating, by the first computing device, (See Magerramov Col. 11 lines 35-37, the data for updated mapping information), the partition mapping information stored on the computer-readable media of the first computing device based on the received update, (See Magerramov Col. 12 lines 28-32, the partition host that currently stores the requested portion of data. In some embodiments, the new location may include a range of partition keys, or other identifiers of mapping information which may be used to update the mapping information at the request router).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify further comprising: registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device, in response to a change of the partition mapping information at the second computing device,; receiving, at the first computing device, the update to the partition mapping information; and updating, by the first computing device, the partition mapping information stored on the computer-readable media of the first computing device based on the received update of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

 	Regarding claim 4, Talius teaches the system of claim 1, as described above. Talius further teaches wherein partitioning of the metadata database to distribute the metadata database across the plurality of metadata nodes, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases), comprises assigning the first partition of the metadata database to a plurality of the metadata nodes, (See Talius paragraph [0012], system metadata parts of a database in horizontal partitions to form separate namespaces, and shares the underlying storage engine system metadata), wherein: the first metadata node is a leader node configured to respond to metadata database requests based on maintaining the first partition of the metadata database at the first metadata node, (See Talius paragraph [0012], storage engine system metadata is shared to each of the isolated databases. Note, however, although described in the context of partitioned databases).
	Talius together with Baeumges does not explicitly disclose at least a second metadata node maintains a copy of the first partition, and is configured to receive, from the first metadata node, updates to the first partition of the metadata database, and apply the updates to the copy of the first partition.
 	However, Magerramov teaches at least a second metadata node maintains a copy of the first partition, (See Magerramov, Col. 4 lines 12-14, the copy of the portion of data 154 to data partition host 132 from source partition host) and is configured to receive, from the first metadata node, updates to the first partition of the metadata database, (See Magerramov Col. 11 lines 35-37, the data for updated mapping information. Mapping information may also be updated according to previously received new location responses), and apply the updates to the copy of the first partition, (See Magerramov Col. 8 lines 6-8, the copy, partitioning manager 232 may update the mapping information 338 at destination partition host 320).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify at least a second metadata node maintains a copy of the first partition, and is configured to receive, from the first metadata node, updates to the first partition of the metadata database, and apply the updates to the copy of the first partition of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

 	Regarding claim 8, Talius teaches the system as recited in claim 1.
	Talius together with Baeumges does not explicitly disclose wherein determining, by the first computing device, to perform a database operation with respect to the metadata database for first metadata is in response to receiving, at least one of: a request from a user device via a user web application; or a request from an administrator device via a user web application.
 	However, Magerramov teaches wherein determining, by the first computing device, to perform a database operation with respect to the metadata database for first metadata is in response to receiving, (See Magerramov Col. 11 lines 49-51, receiving the access request, a partition host to send the access request may be identified according to mapping information) at least one of: a request from a user device via a user web application; or a request from an administrator device via a user web application, (See Magerramov Col. 9 lines 8-11, A request to repartition or move a certain portion of data or identify a certain partition host may be received…input according to a user interface (e.g., command line or graphical user interface).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein determining, by the first computing device, to perform a database operation with respect to the metadata database for first metadata is in response to receiving, at least one of: a request from a user device via a user web application; or a request from an administrator device via a user web application of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

 	Regarding claim 11, Talius teaches the system of claim 1, as described above.
 	Talius together with Baeumges does not explicitly disclose further comprising based on receiving a response from the first metadata node, sending metadata information to another computing device to obtain data over a network from a remote storage system.
 	However, Magerramov teaches further comprising based on receiving a response from the first metadata node, (See Magerramov Col. 11 lines 49-56, In response to receiving the access request…query the partition hosts identified as maintaining the data for updated mapping information), sending metadata information to another computing device to obtain data over a network from a remote storage system, (See Magerramov Col. 11 lines 49-51, send the access request may be identified according to mapping information, See Magerramov Col. 5 lines 30-31, access requests from client 250 received via network 260).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify further comprising based on receiving a response from the first metadata node, sending metadata information to another computing device to obtain data over a network from a remote storage system of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

 	Regarding claim 13, Talius teaches the method of claim 13, as described above. 
	Talius together with Baeumges does not explicitly disclose further comprising: sending to the second computing device a request for the partition mapping information, receiving the partition mapping information from the second computing device in response to the request, storing the received partition mapping information on a computer-readable media of the first computing device, registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device in response to a change of the partition mapping information at the second computing device; receiving, at the first computing device, the update to the partition mapping information; and updating, by the first computing device, the partition mapping information stored on the computer-readable media of the first computing device based on the received update.
 	However, Magerramov teaches further comprising: sending to the second computing device a request for the partition mapping information, (See Magerramov Col. 11 lines 49-51, send the access request may be identified according to mapping information):; receiving the partition mapping information from the second computing device in response to the request, (See Magerramov Col. 11 lines 49-51, receiving the access request, a partition host to send the access request may be identified according to mapping information); storing the received partition mapping information on a computer-readable media of the first computing device, (See Magerramov Col. 12 lines 24-28, received at the request router…then the mapping information at the request router…stores the requested portion of data); registering a request, at the second computing device, (See Magerramov Col. 11 lines 49-56, In response to receiving the access request…query the partition hosts identified as maintaining the data for updated mapping information), to receive an update to the partition mapping information at the first computing device in response to a change of the partition mapping information at the second computing device, (See Magerramov Col. 11 lines 49-56, In response to receiving the access request…query the partition hosts identified as maintaining the data for updated mapping information);; receiving, at the first computing device, the update to the partition mapping information; and updating, by the first computing device, (See Magerramov Col. 11 lines 35-37, the data for updated mapping information. Mapping information may also be updated according to previously received new location responses), the partition mapping information stored on the computer-readable media of the first computing device based on the received update, (See Magerramov Col. 14 lines 25-27, computer-readable storage medium having stored thereon instructions, which may be used to program a computer system).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify further comprising: sending to the second computing device a request for the partition mapping information, receiving the partition mapping information from the second computing device in response to the request, storing the received partition mapping information on a computer-readable media of the first computing device, registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device in response to a change of the partition mapping information at the second computing device; receiving, at the first computing device, the update to the partition mapping information; and updating, by the first computing device, the partition mapping information stored on the computer-readable media of the first computing device based on the received update of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

 	Regarding claim 15, Talius teaches the one or more non-transitory computer-readable media of claim 14, as described above. 
  	Talius together with Baeumges does not explicitly disclose the operations further comprising: sending to the second computing device a request for the partition mapping information, receiving the partition mapping information from the second computing device in response to the request, storing the received partition mapping information, on a computer-readable media of the first computing device, registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device, in response to a change of the partition mapping information at the second computing device, receiving, at the first computing device, the update to the partition mapping information, and updating, by the first computing device, the partition mapping information stored on the computer-readable media of the first computing device based on the received update.
 	However, Magerramov teaches the operations further comprising: sending to the second computing device a request for the partition mapping information, (See Magerramov Col. 11 lines 49-51, send the access request may be identified according to mapping information); receiving the partition mapping information from the second computing device in response to the request, , (See Magerramov Col. 11 lines 49-51, receiving the access request, a partition host to send the access request may be identified according to mapping information); storing the received partition mapping information, (See Magerramov Col. 12 lines 24-28, received at the request router…then the mapping information at the request router…stores the requested portion of data), on a computer-readable media of the first computing device, (See Magerramov Col. 14 lines 25-27, computer-readable storage medium having stored thereon instructions, which may be used to program a computer system); registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device, (See Magerramov Col. 11 lines 35-37, the data for updated mapping information. Mapping information may also be updated according to previously received new location responses), in response to a change of the partition mapping information at the second computing device, (See Magerramov Col. 11 lines 49-56, In response to receiving the access request…query the partition hosts identified as maintaining the data for updated mapping information); receiving, at the first computing device, the update to the partition mapping information, ; (See Magerramov Col. 11 lines 35-37, the data for updated mapping information. Mapping information may also be updated according to previously received new location responses) and updating, by the first computing device, (See Magerramov Col. 11 lines 35-37, the data for updated mapping information. Mapping information may also be updated according to previously received new location responses), the partition mapping information stored on the computer-readable media of the first computing device based on the received update, (See Magerramov Col. 12 lines 28-32, the partition host that currently stores the requested portion of data. In some embodiments, the new location may include a range of partition keys, or other identifiers of mapping information which may be used to update the mapping information at the request router).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify the operations further comprising: sending to the second computing device a request for the partition mapping information, receiving the partition mapping information from the second computing device in response to the request, storing the received partition mapping information, on a computer-readable media of the first computing device, registering a request, at the second computing device, to receive an update to the partition mapping information at the first computing device, in response to a change of the partition mapping information at the second computing device, receiving, at the first computing device, the update to the partition mapping information, and updating, by the first computing device, the partition mapping information stored on the computer-readable media of the first computing device based on the received update of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

10. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Talius et al. (US 2011/0179008 A1) in view of Baeumges et al. (US 2013/0166556 A1) in view of Magerramov et al. (US Patent No. 10, 545, 667 B1) and further in view of Oikarinen et al. (US Patent No. US 9, 274, 710 B1).

 	Regarding claim 7, Talius teaches the system as recited in claim 4.
	Talius together with Baeumges and Magerramov does not explicitly disclose wherein: the first metadata node is configured to send a message periodically to the second metadata node, and at least one other metadata node that also maintains a copy of the first partition of the metadata database; and following a failure of the first node to send the message for a threshold period of time, second metadata node replaces the first metadata node as the leader node based on consensus from the at least one other node, wherein the second metadata node is configured to respond to metadata database access requests for accessing the first partition of the metadata database.
 	However, Oikarinen teaches wherein: the first metadata node is configured to send a message periodically to the second metadata node, (See Oikarinen Col. 37 lines 61-62, send a Tx-prepare message on to the next node in the chain (element 2122).and at least one other metadata node that also maintains a copy of the first partition of the metadata database, (See Oikarinen Col. 49 lines 30-32, copying data/metadata from one storage device to another or from one extent to another); and following a failure of the first node to send the message for a threshold period of time, (See Col. 95 lines 2-6, The first re-balancing threshold may be expressed in adjusted capacity units for various resources in some embodiments, which set aside some of the native resource capacity as overhead for dealing with possible failures), second metadata node replaces the first metadata node as the leader node based on consensus from the at least one other node, (See Oikarinen Col. 25 lines 49-52, A consensus-based replicated state machine 1232A may be used by node 132A (the node at which the master replica is stored) to coordinate various operations on the E1 replicas), wherein the second metadata node is configured to respond to metadata database access requests for accessing the first partition of the metadata database, (See Oikarinen Col. 17 lines 50-53, the metadata obtained from storage node 132A that is required for responding to the client's request (termed request-relevant metadata 652) may be provided to the access node 112).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein: the first metadata node is configured to send a message periodically to the second metadata node, and at least one other metadata node that also maintains a copy of the first partition of the metadata database; and following a failure of the first node to send the message for a threshold period of time, second metadata node replaces the first metadata node as the leader node based on consensus from the at least one other node, wherein the second metadata node is configured to respond to metadata database access requests for accessing the first partition of the metadata database of Magerramov for performing complex computing tasks, maintaining and storing data, or implementing various applications or services among multiple different computer systems. (See Magerramov Col. 1 lines 10-13).

11. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Talius et al. (US 2011/0179008 A1) in view of Baeumges et al. (US 2013/0166556 A1) and further in view of Zhou (US 2018/0260146 A1).

 	Regarding claim 9, Talius teaches the system as recited in claim 1. Talius further teaches wherein determining, by the first computing device, to perform a database operation with respect to the metadata database for first metadata is, (See Talius paragraph [0012], The system 100 includes a scoping component 102 that creates scopes (or collections) of logical database units 106 from relational engine metadata 104).
 	Talius together with Baeumges does not explicitly disclose in response to operation of an asynchronous management program to perform one or more asynchronous storage-related operations determined from an update queue. 	However, Zhou teaches in response to operation of an asynchronous management program to perform one or more asynchronous storage-related operations determined from an update queue, (See Zhou paragraph [0024], data structure that can be dynamically modified by ACM program 200…storage 102 includes multiple instances of I/O queue 105. In one example, a first instance of I/O queue 105 is utilized for data received from app 127 and 128 of device 120 for primary storage to stored data 103 and a second instance of I/O queue 105 is utilized for data associated with an asynchronous copy service).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify in response to operation of an asynchronous management program to perform one or more asynchronous storage-related operations determined from an update queue of Zhou in order to replicate data to another storage location utilizing an asynchronous copy service. (See Zhou paragraph [0004]).

12. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Talius et al. (US 2011/0179008 A1) in view of Baeumges et al. (US 2013/0166556 A1) and further in view of Gupta et al. (US 2020/0236171 A1).

 	Regarding claim 10, Talius teaches the system of claim 1, as described above. 
 	Talius together with Baeumges does not explicitly disclose wherein first computing device stores at least a portion of the partition mapping information as a key-space-tree data structure, the operation of accessing the partition mapping information to determine the first metadata node of the plurality of metadata nodes, further comprising traversing the key-space-tree data structure to determine the first partition corresponding to the key information. 	
 	However, Gupta teaches wherein first computing device stores at least a portion of the partition mapping information as a key-space-tree data structure, (See Gupta paragraph [0016], Once cover tree 140 is generated, different sub-portions of the tree may be selected, such as partition portions 144a, 144b, and 144c, and assigned to map different partitions of data set 110, such as data set partition 114a, 114b, and 114c to different storage nodes, such as storage nodes 130a, 130b), the operation of accessing the partition mapping information to determine the first metadata node of the plurality of metadata nodes, (See Gupta paragraph [0047], a portion of the cover tree mapped to the first node and the location of the second data in a different portion of the cover tree mapped to the second node), further comprising traversing the key-space-tree data structure to determine the first partition corresponding to the key information, (See Gupta paragraph [0043], Request routing 212 may traverse the root portion of the cover tree generated for the data set to identify which storage node stores the sub-portion of the cover tree).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein first computing device stores at least a portion of the partition mapping information as a key-space-tree data structure, the operation of accessing the partition mapping information to determine the first metadata node of the plurality of metadata nodes, further comprising traversing the key-space-tree data structure to determine the first partition corresponding to the key information of Gupta in order to leverage the capacity of different hosts, such as different servers or other computing devices, to separately provide access to individual partitions. (See Gupta paragraph [0002]).


Allowable Subject Matter
 	Claims 5-6 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Mcalister et al. (US 2017/0139910 A1) Database systems managing large amounts of data may distribute and/or replicate that data across two or more machines, often in different locations, for any of a number of reasons, including security issues, disaster prevention and recovery issues, data locality and availability issues, etc. These machines may be configured in any number of ways, including as a shared resource pool, such as in a grid computing architecture.
 	EARL et al. (US 2015/0058298 A1) a method for managing a cluster of computing nodes following a failure or management event that divides the cluster into at least a first partition and a second partition, where the cluster aggregates local storage resources of each of the computing nodes to provide an object store, and where objects stored in the object store are divided into data components stored across the computing nodes.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163